Judgment, Supreme Court, New York County (Edwards, J.), rendered June 4, 1980, convicting defendant-appellant, after jury trial, of three counts of perjury in the first degree, and one count of criminal contempt in the first degree, and sentencing her to a term of five years’ probation, unanimously modified, on the law and the facts, to the extent that the conviction of criminal contempt in the first degree is reversed and that count of the indictment dismissed, and judgment otherwise affirmed. Upon the record before us, we cannot say that appellant’s inability to recall was contumacious and unlawful and was so evasive or falsely equivocal as to amount to no answer at all for the purposes of prosecution for criminal contempt in the first degree. We find appellant’s other contentions to be without merit. Concur — Sandler, J.P., Carro, Bloom and Fein, JJ.